Exhibit 10.1

 

PROMISSORY NOTE

$106,200,000.00 Wakefield, Massachusetts       December 29, 2011

 

For value received, FSP 50 SOUTH TENTH STREET CORP., a Delaware corporation
(hereinafter called “Maker”), promises to pay to the order of FRANKLIN STREET
PROPERTIES CORP., a Maryland corporation (hereinafter, together with any
subsequent holder hereof, called “Lender”), or assigns, at its office at 401
Edgewater Place, Suite 200, Wakefield, Massachusetts 01880, or at such other
place as Lender may from time to time designate in writing, the principal sum of
One Hundred Six Million Two Hundred Thousand and No/100ths Dollars
($106,200,000.00) or so much thereof as may have been advanced to or for the
benefit of Maker and remains unpaid from time to time (hereinafter called
“Principal Balance”), with interest on the Principal Balance, until paid in
full, at the rates per annum hereinafter specified, in coin or currency, which,
at the time or times of payment, is legal tender for the payment of public and
private debts in the United States of America, all in accordance with the terms
hereinafter set forth.

If not paid in accordance with the terms hereof, the Principal Balance, together
with all unpaid interest accrued thereon, shall be due and payable, in full, on
December 31, 2013 (hereinafter called “Maturity Date”).

From and after the date hereof, and until the date on which this Note is paid in
full, Maker shall pay interest on the Principal Balance at the rates and on the
dates provided in that certain Loan Agreement dated of even date herewith, by
and between Maker and Lender (which Loan Agreement, together with any
extensions, amendments, renewals, supplements, modifications, substitutions,
restatements and replacements thereof and therefor, is herein called “Loan
Agreement”), the terms of which are hereby incorporated herein by reference.
This is the “Note” described in the Loan Agreement, and it is entitled to the
benefits thereof.

All interest payable hereunder shall be computed on the basis of a 360 day year,
but shall be charged for the actual number of days principal is unpaid. However,
in no event shall the interest rate payable hereunder or under the Loan
Agreement ever exceed the maximum rate permitted by applicable law (if any such
maximum rate is established by applicable law), and such maximum rate shall
change if and when applicable law changes to permit a higher maximum rate.

All unpaid, accrued interest shall be paid in full at the time the Principal
Balance is paid in full. If the entire Principal Balance, and all interest
accrued thereon, have not been repaid on or before the Maturity Date, then the
entire Principal Balance shall (without notice to or demand upon Maker) become
due and payable on said date, together with all unpaid, accrued interest
thereon, and with interest computed thereon from and after that date at the
Default Rate (as that term is defined in the Loan Agreement), until the
Principal Balance and all interest accrued thereon are paid in full.

 

 

 

In the event that any required payment of principal and/or interest hereunder
(except the payment due on the Maturity Date) is not made within five (5) days
after the date when due, Maker shall pay to Lender a late payment charge equal
to five percent (5%) of the amount of the overdue payment, for the purpose of
reimbursing Lender for a portion of the expense incident to handling the overdue
payment.

Maker and Lender agree that no payment of interest or other consideration made
or agreed to be made by Maker to Lender pursuant to this Note, the Mortgage (as
that term is hereinafter defined), the Loan Agreement or any other instrument
referring to or securing this Note shall, at any time, be deemed to have been
computed at an interest rate in excess of the maximum rate of interest
permissible by law, if any. In the event such payments of interest or other
consideration provided for in this Note, the Mortgage, the Loan Agreement or any
other instrument referring to or securing this Note shall result in payment of
an effective rate of interest which, for any period of time, is in excess of the
limit of the usury law or any other law applicable to the loan evidenced hereby,
all sums in excess of those lawfully collectible as interest for the period in
question shall, without further agreement or notice between or by any party or
parties hereto, be applied to the Principal Balance immediately upon receipt of
such monies by Lender with the same force and effect as though Maker had
specifically designated, and Lender had agreed to accept, such extra payments as
a principal payment, without premium or penalty. If principal has been fully
paid, any such excess amount shall be refunded to Maker. This provision shall
control over every other obligation of Maker and Lender hereunder, under the
Mortgage, under the Loan Agreement and under any other instrument which refers
to or secures this Note.

Otherwise, all payments made hereunder shall be applied to any late payment
charge then due, to accrued interest, to the Principal Balance then due and, if
Lender has advanced any sums under the terms of any instrument which secures
this Note, to repayment of the funds so advanced, even though the same have
become part of the Principal Balance, together with interest on such advances
from the date advanced at the Default Rate, in such order as Lender, at its
option, may elect.

The Principal Balance and any accrued interest thereon may be prepaid in full or
in part at any time and from time to time, without premium or penalty, only as,
if, when and in the manner provided for in the Loan Agreement.

The payment and performance of this Note are secured by a Combination Mortgage,
Security Agreement and Fixture Financing Statement of even date herewith
executed by Maker to Lender, and covering certain real property in Hennepin
County, Minnesota, as described therein (herein, together with any extensions,
amendments, renewals, supplements, modifications, substitutions, restatements
and replacements thereof and therefor, called “Mortgage”), and by other
documents executed and delivered by Maker (hereinafter collectively called
“Other Security Documents”, and each called an “Other Security Document”), all
of even date herewith. (The Mortgage and the Other Security Documents are
sometimes herein collectively called “Security Documents”.)

2

 

 

Time is of the essence hereof. In the event any payment of any principal or
interest due hereunder, or any part thereof, is not paid when payment thereof is
due hereunder, and such failure continues for five (5) days following delivery
of written notice thereof from Lender to Borrower, or in the event of any
default in the performance of or compliance with any of the other covenants or
conditions of this Note (hereinafter called an “event of default”), or in the
event of the occurrence of an event of default under the Mortgage, the Loan
Agreement, or any of the Other Security Documents, then, in any such case, the
entire Principal Balance, with all accrued interest thereon, together with all
other sums secured by the Security Documents, shall, at the option of Lender,
become immediately due and payable, without notice, demand or presentment for
payment, and without notice of intention to accelerate or of acceleration, at
the place of payment aforesaid. Failure to exercise this option, however often,
shall not constitute a waiver of the right to exercise it thereafter. From and
after the date of occurrence of any such event of default, and from and after
the Maturity Date, interest shall accrue on the Principal Balance at the Default
Rate and shall be payable on the first Business Day of each calendar month or on
demand, at Lender’s option; provided, however, that if all events of default are
corrected and the indebtedness evidenced hereby is fully reinstated in
accordance with Minnesota law, the interest payable thereon shall again be
computed at the rates otherwise provided for in the Loan Agreement, unless and
until another event of default shall occur. Except as herein expressly provided,
no modification or amendment of the terms of this Note shall be effective unless
made in a writing signed by Maker and Lender.

Maker hereby guaranties payment of this Note, and waives demand for payment,
presentment for payment, notice of nonpayment, protest, notice of protest,
notice of dishonor, notice of intention to accelerate maturity, notice of
acceleration of maturity, notice of intent to foreclose on any collateral
securing this Note, all other notices as to this Note, diligence in collection
as to each and every payment due hereunder, and all other requirements necessary
to charge or hold Maker to any obligation hereunder, and agrees that, without
any notice, Lender may take additional security herefor or may release any or
all security herefor, or alone, or together with any present or future owner or
owners of any property covered by the Mortgage or by any Other Security
Document, may from time to time extend, renew, or otherwise modify the date or
dates or amount or amounts of payment above recited, or Lender may from time to
time release any part or parts of the property and interests subject to the
Mortgage or the Other Security Documents from the Mortgage and/or the Other
Security Documents, with or without consideration, and that, in any such case,
each Maker, co–maker, endorser, surety and guarantor shall continue to be bound
hereby and to be liable to pay the unpaid balance of the indebtedness evidenced
hereby, as so additionally secured, extended, renewed or modified, and
notwithstanding any such release; and further agrees to pay all costs and
expenses of collection, including court costs and attorneys’ fees (prior to
trial, at trial and on appeal) incurred in collecting the indebtedness evidenced
hereby, or in exercising or defending, or obtaining the right to exercise, the
rights of Lender hereunder, under the Loan Agreement or under any Security
Document, whether suit be brought or not, and in foreclosure, in bankruptcy,
insolvency, arrangement, reorganization and other debtor–relief proceedings, in
probate, in other court proceedings, or otherwise, whether or not Lender
prevails therein, and all costs and expenses incurred by Lender in protecting or
preserving the property and interests which are subject to the Mortgage and/or
the Other Security Documents.

3

 

 

Lender shall not by any act, delay, omission or otherwise be deemed to have
waived any of its rights or remedies, and no waiver of any kind shall be valid
unless in writing and signed by Lender. All rights and remedies of Lender under
the terms of this Note, under the terms of the Loan Agreement and/or of any
Security Document, and under any statutes or rules of law shall be cumulative
and may be exercised successively or concurrently. Maker agrees that Lender
shall be entitled to all the rights of a holder in due course of negotiable
instruments. Any provision of this Note which may be unenforceable or invalid
under any law shall be ineffective to the extent of such unenforceability or
invalidity without affecting the enforceability or validity of any other
provision hereof.

This Note is made with reference to and shall be construed in accordance with
and governed by the internal laws of the State of Minnesota, without giving
effect to conflict of laws principles thereof, for all purposes, including but
not limited to the purpose of determining the maximum rate of interest, if any,
which may be lawfully received hereunder by the holder hereof.

MAKER, BY EXECUTION HEREOF, AND LENDER, BY ACCEPTANCE HEREOF, EACH HEREBY WAIVE
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS NOTE.

The provisions of Section I.11 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force and effect
as if fully set forth herein.

IN WITNESS WHEREOF, Maker has caused this Note to be duly executed and delivered
as of the day and year first above set forth.

FSP 50 SOUTH TENTH STREET CORP.,
a Delaware corporation

 

By: /s/ George J. Carter
Name: George J. Carter
Title: President



Maker

 

4

 

